Name: ECSC High Authority: Decision No 23-63 of 11 December 1963 requiring Community iron and steel undertakings to make returns to the High Authority of the transactions in which they align their quotations on those of undertakings outside the Community
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  iron, steel and other metal industries
 Date Published: 1963-12-24

 Avis juridique important|31963D0023ECSC High Authority: Decision No 23-63 of 11 December 1963 requiring Community iron and steel undertakings to make returns to the High Authority of the transactions in which they align their quotations on those of undertakings outside the Community Official Journal 187 , 24/12/1963 P. 2976 - 2976 Danish special edition: Series I Chapter 1963-1964 P. 0067 English special edition: Series I Chapter 1963-1964 P. 0074 Greek special edition: Chapter 08 Volume 1 P. 0050 Spanish special edition: Chapter 08 Volume 1 P. 0077 Portuguese special edition Chapter 08 Volume 1 P. 0077 DECISION No 23-63 of 11 December 1963 requiring Community iron and steel undertakings to make returns to the High Authority of the transactions in which they align their quotations on those of undertakings outside the CommunityTHE HIGH AUTHORITY, Having regard to Article 47 and to the last subparagraph of Article 60 (2) (b) of the Treaty; Whereas under the last subparagraph of Article 60 (2) (b) Community undertakings may allow rebates on their list prices so as to align their quotations on those of undertakings outside the Community but must make returns of such transactions to the High Authority which, in the event of abuse, may restrict or abrogate the right of the undertakings concerned to benefit from this exception; Whereas it has been found that there has been considerable delay in making such returns to the High Authority and that the information supplied has not allowed a valid assessment to be made ; whereas it is therefore necessary to require Community iron and steel undertakings to make returns of such transactions to the High Authority within three days of the making of the contract and to include certain particulars therein; DECIDES: Article 1 1. Iron and steel undertakings shall within three days of entering into any transaction in which they align their quotations on those of undertakings outside the Community make returns thereof to the High Authority. 2. Returns shall contain the following particulars: (a) Date of the contract; (b) Products to be supplied, indicating tonnage, quality and dimensions; (c) Country of destination of products to be supplied; (d) Particulars of the non-Community undertaking's quotation, including date, country of origin, quantity and terms of payment; (e) Delivered price of the non-Community undertaking's products at destination (duty-paid or duty-free, including or excluding taxes, temporary importation); (f) The Community undertaking's own delivered price at destination; (g) Agreed aligned price at destination; (h) Difference from the Community undertaking's own delivered price, expressed as a percentage. Article 2This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 20 January 1964.This Decision was considered and adopted by the High Authority at its meeting on 11 December 1963. For the High Authority The President Dino DEL BO